DETAILED ACTION
	This is in response to the above application filed on 04/18/2019. Claims 1-26 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/25/2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference character 89 in FIG 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hasenkam et al. (US 8,142,495), in view of Spence et al. (US 2008/0228165).
Regarding claim 1, Hasenkam et al. discloses a method for treating a heart valve (Col 1 lines 18-25), said method comprising: approximating a first pad (31, FIGs 2D and 3, col 6 line 64-col 7 line 6. 30a of the anchor is interpreted as a pad) to a backside of a first papillary muscle (170, FIG 3) of the ventricle (110, col 10 lines 44-62. The limitation “backside” is a positon relative to the viewer. Because the claim does not set forth what the backside is relative to, the positon of the pad 31 is interpreted as being on the backside of the papillary muscle relative to position 170b); approximating a second pad (32, FIG 3, 30a of the anchor is interpreted as a pad) to a backside of a second papillary muscle (171, FIG 3) of the ventricle (110, col 10 lines 44-62. The limitation “backside” is a positon relative to the viewer. Because the claim does not set forth what the backside is relative to, the positon of the pad 32 is interpreted as being on the backside of the papillary muscle relative to position 171b); and manipulating one or more sutures (25) physically coupled to at least one of the first and second pads (FIG 3) to decrease a distance between the first and second papillary muscles (Col 10 line 44-col 11 line 2 and col 7 line 45- col 8 line 8).  
Hasenkam et al. is silent regarding the delivery of the pads or sutures to the ventricle, specifically delivering first and second working catheters to a ventricle of a heart of a patient using a 
However, Spence et al. teaches in the same field of endeavor of treating a heart valve (Abstract) using a method including delivering first (110) and second (120) working catheters (Paragraphs [0071-0072], FIGs 14-15) to a ventricle (14, FIGs 1-10, paragraphs [0002 and 0067]) of a heart (10, FIGs 1-8) of a patient using a transcatheter procedure (110 and 120 are delivered via catheter 50, FIGs 14-15, paragraphs [0064, 0071, and 0072]), a first pad (112, FIGs 14-15, paragraph [0071]) being associated with the first working catheter (FIG 14, paragraph [0071]) and the second pad (122, FIG 15, paragraph [0072]) being associated with the second working catheter (FIG 15, paragraph [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Hasenkam et al. such that the first and second pad are associated with a first and second working catheter respectively, and the first and second working catheters are delivered to the ventricle of the heart of the patent using a transcatheter procedure, as taught by Spence et al., for the purpose of providing a means for delivering the first and second pad to the ventricle using a procedure commonly known in the art for accessing the ventricle via a transcatheter procedure to treat a heart valve. 
	Regarding claim 2, Hasenkam/Spence disclose the invention substantially as claimed, as set forth above for claim 1. Hasenkam further discloses engaging the first pad with the first papillary muscle using an engagement feature of the first pad (Col 7 lines 2-7 disclose use of pins through the apertures of 30a, FIG 2B); and engaging the second pad with the second papillary muscle using an engagement feature of the second pad (Col 7 lines 2-7 disclose use of pins through the apertures of 30a, FIG 2B).  
Regarding claim 6, Hasenkam/Spence disclose the invention substantially as claimed, as set forth above for claim 1. The method as modified further discloses articulating the first pad to engage tissue of the backside of the first papillary muscle using the first working catheter (The method as .  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hasenkam et al. (US 8,142,495), in view of Spence et al. (US 2008/0228165), further in view of Banbury et al. (US 2006/0287716).
Regarding claim 3, Hasenkam/Spence disclose the invention substantially as claimed, as set forth above for claim 2.
	Hasenkam is silent regarding the engagement feature of the first pad comprising one or more barbs configured to protrude outward from the first pad and at least partially embed in tissue of the first papillary muscle.  
However, Banbury et al. discloses a pad (28’, FIG 2, paragraph [0020]) for engaging a papillary muscle (64, FIG 4) having an engagement feature (42) comprising one or more barbs (FIG 2, paragraph [0020]) configured to protrude outward from the first pad and at least partially embed in tissue of the first papillary muscle (FIG 2 shows the barbs 42 are at least configured to protrude from the pad and embed within the tissue of the papillary muscle, paragraphs [0020-0021]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the engagement features of Hasenkam to be one or more barbs, as taught by Banbury, for the purpose of increasing the engagement between the pad and the tissue of the papillary muscle (Banbury: paragraph [0021]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hasenkam et al. (US 8,142,495), in view of Spence et al. (US 2008/0228165), further in view of Chau et al. (US 2015/0230919).
Regarding claim 13, Hasenkam/Spence disclose the invention substantially as claimed, as set forth above for claim 1. The method as modified by Spence further discloses delivering the first working catheter (110) and the second working catheter (120) to the atrium of the heart via a steerable sheath (50, FIG 1-5. FIGs 14-15 show the first and second working catheters are delivered to atrium 12). Spence further discloses delivering the steerable catheter (50) through an artery and into the vascular system in any suitable manner and that other methods of guidance may be used as alternatives or in a supplemental fashion to the various methods disclosed herein (Paragraph [0064]).
The method is silent regarding using a transseptal procedure.
	However, Chau et al. teaches a method for delivering a first working catheter (34, FIG 18A) and a second working catheter (40) to an atrium of a heart (FIG 18A) via a steerable sheath (32) using a transseptal procedure (Paragraph [0038 and 0095]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method to comprise delivering the steerable sheath using a transseptal procedure, as taught by Chau, for the purpose of providing a delivery manner commonly known in the art for accessing the atrium.
Allowable Subject Matter
Claims 4, 5, and 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771